UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2048


LYON SHIPYARD, INCORPORATED,

                Plaintiff - Appellant,

          v.

DANN MARINE TOWING, L.C.,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:11-cv-00650-AWA-LRL)


Submitted:   May 23, 2014                 Decided:   June 2, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael J. Gardner, Megan E. Burns, TROUTMAN SANDERS LLP,
Virginia Beach, Virginia, for Appellant.      David N. Ventker,
Marissa M. Henderson, VENTKER & WARMAN, PLLC, Norfolk, Virginia;
Robert Birthisel, HAMILTON, MILLER & BIRTHISEL, LLP, Tampa,
Florida, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lyon Shipyard, Inc. (“Lyon”), appeals the district court’s

judgment in favor of Dann Marine Towing, L.C. (“Dann Marine”),

following a one-day bench trial on contract and warranty claims

arising from a dispute over Lyon’s performance of a maritime

painting contract. Lyon urges us to reverse the judgment below,

challenging the district court’s factual findings; arguing that

the court erroneously determined that Lyon breached its contract

with Dann Marine and its warranty of workmanlike performance;

and further challenging the court’s calculation of damages.

       In a bench trial, we review the district court’s
       factual findings for clear error and its legal
       conclusions de novo. Fed.R.Civ.P. 52; Helton v. AT &
       T, Inc., 709 F.3d 343, 351 (4th Cir. 2013). “In cases
       in which a district court’s factual findings turn on
       assessments of witness credibility or the weighing of
       conflicting evidence during a bench trial, such
       findings are entitled to even greater deference.”
       Helton, 709 F.3d at 351.

FTC v. Ross, 743 F.3d 886, 894 (4th Cir. 2014).

       We have reviewed the record and the parties’ briefs and

find no reversible error. Accordingly, we affirm for the reasons

set forth in the district court’s thorough and well-reasoned

orders. Lyon Shipyard, Inc. v. Dann Marine Towing, L.C., No.

2:11-cv-00650-AWA-LRL (E.D. Va. Aug. 2, 2013); Lyon Shipyard,

Inc.   v.   Dann   Marine   Towing,   L.C.,   No.   2:11-cv-00650-AWA-LRL

(E.D. Va. Dec. 18, 2012). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

                                      2
materials before this court and oral argument would not aid the

decisional process.

                                                       AFFIRMED




                               3